United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-3621NE
                                   _____________

United States of America,              *
                                       *
            Appellee,                  * On Appeal from the United
                                       * States District Court
      v.                               * for the District of
                                       * Nebraska.
Allan Francisco Alas-Castro, also      *
known as Allan Francisco Castro,       * [To Be Published]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: July 6, 1999
                                Filed: July 26, 1999
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.


       Pursuant to a written plea agreement, Allan Francisco Alas-Castro pleaded guilty
to entering the United States after deportation, without consent from the Attorney
General, in violation of 8 U.S.C. § 1326(a), (b)(2). At sentencing, the District Court1
concluded, over Alas-Castro’s objection, that his prior Nebraska conviction for sexual

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
assault of a child constituted an aggravated felony within the meaning of U.S.
Sentencing Guidelines Manual § 2L1.2(b)(1)(A) (1998), warranting a 16-level
enhancement to Alas-Castro’s base offense level. The District Court sentenced Alas-
Castro to three years and ten months (46 months) of imprisonment and two years of
supervised release. On appeal, Alas-Castro renews his argument that his prior
conviction was not an aggravated felony. We affirm.

       The Guidelines require a 16-level enhancement if an alien illegally reenters the
United States after deportation following a conviction for an “aggravated felony.” See
U.S. Sentencing Guidelines Manual § 2L1.2(b)(1)(A) (1998). For the definition of
aggravated felony, the Commission directs district courts to 8 U.S.C. § 1101(a)(43),
see U.S. Sentencing Guidelines Manual § 2L1.2, comment. (n.1) (1998); and section
1101(a)(43) defines aggravated felony in relevant part as “a crime of violence (as
defined in section 16 of Title 18, but not including a purely political offense) for which
the term of imprisonment [is] at least one year,” 8 U.S.C. § 1101(a)(43)(F). Under 18
U.S.C. § 16, “crime of violence” is, in turn, defined as:

      (a) an offense that has as an element the use, attempted use, or threatened
      use of physical force against the person or property of another, or (b) any
      other offense that is a felony and that, by its nature, involves a substantial
      risk that physical force against the person or property of another may be
      used in the course of committing the offense.


        The Nebraska conviction at issue here--sexual assault of a child--is committed
if a person “subjects another person fourteen years of age or younger to sexual contact
and the actor is at least nineteen years of age or older.” Neb. Rev. Stat. § 28-320.01(1)
(1995). Sexual contact is defined, in part, as “the intentional touching of the victim’s
sexual or intimate parts or the intentional touching of the victim’s clothing covering the
immediate area of the victim’s sexual or intimate parts . . . for the purpose of sexual
arousal or gratification of either party.” Neb. Rev. Stat. § 28-318 (1995).

                                           -2-
        The District Court concluded that, based only on its elements, Alas-Castro’s
Nebraska offense constituted a crime of violence. We review this determination de
novo, see United States v. Rodriguez, 979 F.2d 138, 140 (8th Cir. 1992), and we agree
with the District Court that the offense qualifies as a crime of violence: it requires
intentional physical contact between an adult 19 years of age or older and a child 14
years of age or younger, and this type of contact between parties of differing physical
and emotional maturity carries “a substantial risk that physical force . . . may be used
in the course of committing the offense.” 18 U.S.C. § 16(b); see United States v.
Galvan-Rodriguez, 169 F.3d 217, 219 (5th Cir.) (per curiam) (“when analyzing the
operative phrase ‘substantial risk,’ it is not necessary that ‘[the risk] must occur in
every instance; rather a substantial risk requires a strong probability that the event, in
this case the application of physical force during the commission of the crime, will
occur&” (alteration and emphasis in original; quoted case omitted)), petition for cert.
filed, (U.S. May 20, 1999) (No. 98-9509). We believe this decision is in agreement
with courts that have considered the issue. See, e.g., Rodriguez, 979 F.2d at 140-41
(holding Iowa offense of engaging in lascivious acts with children is, “by its nature,”
crime of violence under § 16(b)); see also United States v. Velazquez-Overa, 100 F.3d
418, 421-22 & n.3 (5th Cir. 1996) (Texas offense of sexual contact with child under
age 17 is crime of violence within meaning of § 16(b)), cert. denied, 520 U.S. 1133
(1997); Ramsey v. INS, 55 F.3d 580, 583 (11th Cir. 1995) (per curiam) (Florida
offense of lewd assault on child under age 16 is crime of violence even though offense
might be accomplished without use of physical force); United States v. Reyes-Castro,
13 F.3d 377, 379 (10th Cir. 1993) (sexual abuse of child is crime of violence within
meaning of § 16(b) because “when an older person attempts to sexually touch a child
under the age of fourteen, there is always a substantial risk that physical force will be
used to ensure the child&s compliance”).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-